Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2007/0023470 to Roberts (Roberts) in view of U.S. Patent #7,222,705 to Guza (Guza) or in view of Guza and U.S. Patent #6,186,380 to Grounds (Grounds).
With Respect to Claim 1  
Grounds discloses a backpack comprising: a compartment including: a front panel (34), a rear panel (32), a first side panel (40), a second side panel (42), and a bottom panel disposed on a bottom side of the compart, the bottom panel being coupled to the front panel, the rear panel, the first side panel, and the second side panel, wherein the front panel has a first length and the rear panel has a second length, the second length being larger than the first length such 
However, Guza discloses forming a backpack (see abstract and disclosure for use of the floor shield on a backpack) including an extension member (16, 26, 36) coupled to the bottom panel (discloses 36 affixed to it, e.g. by rivets or screw type fasteners), the extension member being reconfigurable between a deployed position, where the extension member extends downwardly from the bottom panel (FIGS. 3 and 6 show it deployed and extending downwardly; alternately it is capable of this use e.g. by having the backpack located on an incline such as a hill or ramp and having the mat extend down the incline), and a stowed position (FIG. 4), in order to provide a flat clean surface upon which a user can rest or lay items on.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Guza, to add a floor shield as taught by Guza to the bottom of the backpack of Roberts, in order to provide a flat clean surface upon which a user can rest or lay items on and/or as a mere selection of an art appropriate backpack to use the rigid shield with.
Alternately, although Examiner maintains that Guza provides sufficient motivation to add the floor shield to the Roberts backpack, Grounds discloses a similar backpack structure 
With Respect to Claim 2  
The backpack of claim 1, wherein the bottom panel being offset from parallel to the horizontal plane orients objects disposed within the at least one cavity proximate to the rear panel (see e.g. 30, FIGS. 3 and 6).  
With Respect to Claim 3  
The backpack of claim 1, where the rear panel has an upper end and a lower end, and the front panel has an upper end and a lower end, the upper end of the rear panel being disposed higher in height than the upper end of the front panel, and the lower end of the rear panel being disposed lower in height than the lower end of the front panel (FIGS. 3 and 6).  
With Respect to Claim 8  
The backpack of claim 1, wherein the extension member is rigid (per Guza) and extends downwardly from the bottom panel proximate to the front to at least partially support the backpack on a support surface (it extends downwardly in the stowed position and at least partially supports the backpack on a support surface as it is between the backpack and the support surface when the combined structure rests with its bottom on the support surface).
Claims 9-10, 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of U.S. Patent #6,186,380 to Grounds (Grounds) and U.S. Patent #7,222,705 to Guza (Guza).
With Respect to Claim 9  
Roberts in view of Grounds and Guza (see the rejection of claim 1 above for details of the combination) discloses an article adapted to be positioned on a back of a user, the article comprising: at least one compartment including: a front panel (34) having a top edge and a bottom edge, a rear panel (32) having a top edge and a bottom edge, a first side panel (40) coupled to the front panel and the rear panel, a second side panel (42) coupled to the front panel and the rear panel, and a bottom panel (38) coupled to the first side panel, the second side panel, the bottom edge of the front panel, and the bottom edge of the rear panel, wherein the bottom panel slopes downwardly from the bottom edge of the front panel to the bottom edge of the rear panel when the front and rear panels are oriented parallel to a vertical plane (see e.g. FIG. 3); and at least one strap (27) at least partially coupled to the rear panel of the at least one compartment; but does not disclose wherein the at least one compartment is self-supporting such that, when the bottom panel is placed flat on a support surface, the at least one compartment stands upright with the front panel and the rear panel being offset from being parallel to the vertical plane by an angle.
However, Grounds discloses forming a similar backpack with an angled bottom surface and at least one compartment such that the at least one compartment is self-supporting such that, when the bottom panel is placed flat on a support surface, the at least one compartment stands upright with the front panel and the rear panel being offset from being parallel to the 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Grounds, to form the backpack of Roberts so as to be self-supporting as claimed, in order to allow for use as a backrest as taught by Grounds.
With Respect to Claim 10  
The article of claim 9, wherein the bottom panel sloping downwardly orients objects disposed within the at least one compartment proximate to the rear panel (see e.g. 30, FIGS. 3 and 6).  
With Respect to Claim 15  
An article adapted to be positioned on a back of a user, the article comprising: at least one compartment including: a front panel (34) having a top edge and a bottom edge, a rear panel (32) having a top edge and a bottom edge, a pair of side panels (40, 42) coupled to the front panel and the rear panel, each of the side panels having a top edge and a bottom edge, the top edge of each of the side panels slopes downwardly from the top edge of the rear panel to the top edge of the front panel when the front and rear panels are oriented parallel to a vertical plane, and the bottom edge of each of the side panels slopes upwardly from the bottom edge of the rear panel to the bottom edge of the front panel when the front and rear panels are oriented parallel to the vertical plane (see e.g. FIG. 3), and a bottom panel (38) coupled to the bottom edge of each of the side panels, the bottom edge of the front panel, and the bottom edge of the rear panel, wherein the at least one compartment is self-supporting such that, when the bottom panel is placed flat on a support surface, the at least one 
With Respect to Claim 16  
The article of claim 15, wherein the bottom panel being coupled to the bottom edge of each of the pair of side panels that slopes upwardly from the bottom edge of the rear panel to the bottom edge of the front panel causes the bottom panel to be offset from a horizontal plane when the front and rear panels are oriented parallel to the vertical plane, where the offset of the bottom panel orients objects disposed within the at least one compartment proximate to the rear panel (see e.g. 30, FIGS. 3 and 60).  
With Respect to Claim 21  
The article of claim 9, wherein the rear panel contains a semi-rigid structure (back board 88) and the bottom panel contains a rigid structure (90, noting disclosure of at least semi-rigid indicates that rigid is contemplated) disposed between an exterior surface and an interior surface (88 is disclosed as between layers 32 and 92, and FIG. 4 shows both 88 and 90 disposed between two layers of their side/panel), and that the semi-rigid and rigid structures help maintain the shape of the backpack; but does not disclose that the rear panel is rigid, or that each of the front panel and the side panels contain a rigid structure disposed between an exterior surface and an interior surface.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Grounds, to make the rear panel’s internal structure/board rigid, based on the disclosure for the bottom panel to be rigid or semi-rigid, in order to provide greater support and/or as a mere selection of an art appropriate as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would further have been obvious to add similar semi-rigid structures/panels to some or all of the front and side panels/sides, in order to provide additional support for the backpack and/or assist in maintaining its shape and/or to protect the contents of the backpack, and/or as a mere substitution of one art known backpack wall/panel construction for another.   
With Respect to Claim 22  
The article of claim 15, wherein the rear panel contains a semi-rigid structure (back board 88) and the bottom panel contains a rigid structure (90, noting disclosure of at least semi-rigid indicates that rigid is contemplated) disposed between an exterior surface and an interior surface (88 is disclosed as between layers 32 and 92, and FIG. 4 shows both 88 and 90 disposed between two layers of their side/panel), and that the semi-rigid and rigid structures help maintain the shape of the backpack; but does not disclose that the rear panel is rigid, or that each of the front panel and the side panels contain a rigid structure disposed between an exterior surface and an interior surface.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Grounds, to make the rear panel’s internal structure/board rigid, based on the disclosure for the bottom panel to be rigid or semi-rigid, in order to provide greater support and/or as a mere selection of an art appropriate material/rigidity for that structure, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would further have been .   
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2007/0023470 to Roberts (Roberts) in view of U.S. Patent #7,222,705 to Guza (Guza) or in view of Guza and U.S. Patent #6,186,380 to Grounds (Grounds) as applied to claim 1 above, and further in view of U.S. Patent Publication #2004/0050893 to Ravinet (Ravinet).
With Respect to Claim 4  
Roberts discloses the backpack of claim 1, and that any suitable means could be used to provide access to the compartment (18), but does not disclose wherein the front panel, the rear panel, the first side panel, and the second side panel collectively define an opening to the compartment, the opening being disposed on a top side of the compartment, opposite the bottom panel.  
However, Ravinet discloses a similar backpack structure comprising front, rear, side, and bottom panels defining a compartment, wherein the front panel, the rear panel, the first side panel, and the second side panel collectively define an opening to the compartment, the opening being disposed on a top side of the compartment, opposite the bottom panel, such that the bag is accessed via opening the top panel.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ravinet, to replace the zipper along the top and sides of the backpack of Roberts with a top cover/flap/panel structure attached to the front, rear, and size panels as taught by Ravinet, in order to allow access to the bag entirely from the top to 
With Respect to Claim 5  
The backpack of claim 4, wherein when the front and rear panels are oriented parallel to the vertical plane, the opening is offset from being parallel to the horizontal plane (noting that the top of Roberts is shown as having such an angle; Ravinet also seems to show this in FIGS. 2-3; alternately, angling the top of the bag would constitute at most a mere change in shape which does not patentably distinguish over the prior art).  
With Respect to Claim 6  
The backpack of claim 4, and Ravinet discloses wherein a lid compartment (48) is coupled to the rear panel proximate to the opening (noting hinged attachment of 16 to 12), the lid compartment being reconfigurable between a closed position, where the lid compartment covers the opening, and an open position, where the opening is exposed; but the combination as listed above does not include such a lid compartment.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ravinet, to add a lid compartment as taught by Ravinet/as claimed, in order to increase the storage capacity of the backpack and/or to allow for storage of additional items in the lid as taught by Ravinet.
With Respect to Claim 7  
.  
Claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2007/0023470 to Roberts (Roberts) in view of U.S. Patent #6,186,380 to Grounds (Grounds) and U.S. Patent #7,222,705 to Guza (Guza) as applied to claim 9 or 15 above, and further in view of U.S. Patent Publication #2004/0050893 to Ravinet (Ravinet).
With Respect to Claim 12  
Roberts in view of Grounds, Guza, and Ravinet (see the rejection of claim 4 above for details of the combination) discloses the article of claim 9, wherein the top edge of the front panel, the top edge of the rear panel, a top edge of the first side panel, and a top edge of the second side panel collectively define an opening of the at least one compartment (per Ravinet).  
With Respect to Claim 13  
The article of claim 12, wherein a lid (16 per Ravniet) is coupled to the top edge of the rear panel proximate to the opening, the lid being reconfigurable between a closed position, where the lid covers the opening (Ravinet FIGS. 1-2), and an open position, where the opening exposes an interior of the at least one compartment (Ravinet FIG. 3).  
With Respect to Claim 14  
The article of claim 13, wherein the at least one compartment is a first compartment, and the lid defines a second compartment (48) of the article.  
With Respect to Claim 17  

With Respect to Claim 18  
The article of claim 17, wherein, when the front and rear panels are oriented parallel to the vertical plane, the opening slopes downwardly from the rear panel to the front panel (per Roberts, Ravinet, and/or obvious change in shape).  
With Respect to Claim 19  
The article of claim 18, wherein, when the bottom panel is placed flat on a support surface, the front panel and the rear panel are offset from being parallel to the vertical plane (as the bottom is angled relative to them, this will naturally occur).  
With Respect to Claim 20  
The article of claim 18, wherein, when the bottom panel is placed flat on the support surface, an interior of the at least one compartment is visible from a viewpoint that faces a front side of the at least one compartment at an angle that is perpendicular to the vertical plane (inherent, as when the bottom panel is on the ground the opening will be angled upwardly towards that viewpoint).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of U.S. Patent #6,186,380 to Grounds (Grounds) and U.S. Patent #7,222,705 to Guza (Guza) as applied to claim 9 or 15 above, and further in view of U.S. Patent #8,657,169 to Demskey (Demskey).
With Respect to Claims 21-22 

Alternately, Roberts discloses that any suitable means could be used to provide access to the compartment, and Demskey discloses forming the compartment with access provided via a top panel connected to the side, front, and rear panels, and Demskey also discloses forming the bag with separate side panels (18) and a front panel (16), integrally formed with a sheet structure forming the top and rear panels (it is noted that Demskey refers to it as one panel, but as it is similarly integrally formed and folded to form the rear and top panels, the structure clearly encompasses using such terminology for these parts), and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to modify the Roberts/combination backpack structure to be formed in a similar fashion (i.e. using the formation method of Demskey with its panels and stiffening structure, but maintaining the shape of Roberts/the combination) for the obvious benefits of this type of construction (see e.g. the rejection of claim 4 above using Ravinet for a similar opening structure for examples) and/or as a mere selection of an art appropriate opening/backpack formation or at most a mere substitution of one art known opening/backpack formation for another.
Response to Arguments
Applicant’s arguments filed 12/18/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument except as addressed below.
It is noted that Applicant’s arguments that Roberts fails to disclose some of the amended claim language are persuasive, see the new rejection above adding in additional references for the new features of the amended claims.
In response to Applicant’s arguments that Roberts does not disclose the subject matter of new claims 21-22, see the rejection of these claims above using Roberts for how their subject matter is obvious in view of Roberts’ disclosure, as well as the additional Demskey reference providing additional motivation for/evidence of the obviousness of this structure.
In response to Applicant’s arguments that the claim language “panel” is not equivalent to the side of the compartment because the specification recites that the bag assembly has multiple “sides” constructed from multiple “panels”, Examiner respectfully disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner maintains that multiple smaller panels can be connected together to form a single larger panel, and maintains that each of the sides of the Roberts backpack can be considered a panel, the top can be considered a panel, the bottom can be considered a panel, and the front and back can each be considered a panel within the ordinary meaning of that term. Examiner notes that Applicant has not provided evidence of a definition of panel that encompasses the inventive structure but does not encompass the structure of Roberts, and also has not furnished evidence that a person of ordinary skill in the art would consider that more limited definition to be the broadest reasonable interpretation of that term in the claims. Examiner notes that, even if this argument were found persuasive as to Roberts alone, Ravinet discloses a similar backpack constructed from panels (noting pockets 11-16 shown as panels) and Ravinet also discloses a backpack 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited prior art discloses similar deployable structures attached to a backpack bottom for supporting the backpack and/or other features relevant to the invention as disclosed and/or claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734